McCay, Judge.
Section 2031 of the Code, declaring that the accounts of merchants, tradesmen and mechanics, which, by custom, become due at the end of the year, bear interest, etc., does not, in its terms and by express language, include the accounts of physicians; but they are clearly within its equity, as are all the accounts of persons doing a regular business, so as to establish a custom as to the time their accounts become due; for that seems to us the point of this section. The Legislature is not to,be presumed to pass laws for the benefit of special trades or occupations. The point of the section is, that persons doing a regular business, so as to establish a custom, that accounts made with them in that business are due at the end of the year, shall have interest on the amount actually due from the time it is due. We think, too, it is no straining of the section to include physicians within the very words of it. The word “ tradesman ” does not, perhaps, ordinarily, cover physicians ; but they have a trade, an art, a mystery. They usually give it a more dignified name, to-wit: profession; but, as time rolls on, and new ways come in, we have professors of dancing, and of almost every other occupation. One of the definitions of trade, given by Webster, is, “the business a man has learned, by which he earns his livelihood.” And this, at last, is the point of the word.
In our mother country, England, any person earning his own livelihood was in trade, it being the fashion there, as it is with some people here, to think a man who labors for his living as less respectable than a man who lives bn the labors of his parents, or of somebody else than himself.
*125We do not think the evidence demanded a verdict for the amount found, but there is evidence to sustain it. Dr. Colzey says his advertisement meant cash, and there is no evidence that the defendant was misled. As to the credits, it was for the jury -to believe Dr. Colzey or the other witnesses. The jury, under our law, passes upon the facts, and the verdict of a jury ought to be final, unless it be illegal'. We do not think this one without evidence, though we think it might very properly have been for less.
Judgment affirmed.